                  IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

DELMARCO TURNER,

       Petitioner,

              v.                                                   Case No. 16-CV-862

BRIAN FOSTER,

       Respondent.


DECISION AND ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
______________________________________________________________________________

       Delmarco Turner filed a petition for a writ of habeas corpus pursuant to 28 U.S.C.

§ 2254. (Habeas Petition, Docket # 1.) Turner is currently serving a fifty-year sentence

following his conviction for armed robbery with threat of force, felon in possession of a

firearm, and theft of moveable property. (Id. at 2.) Turner argues that his conviction and

sentence are unconstitutional. For the reasons stated below, Turner’s petition will be denied

and the case dismissed.

                                      BACKGROUND

       As described by the court of appeals, Turner’s convictions were based on an incident

in which three men and one woman forced their way into a residence where they took cash,

credit cards, jewelry, a gun, and other items from the residents at gunpoint. (State of Wisconsin

v. Turner, Appeal No. 2011AP2865 (Wis. Ct. App. Mar. 28, 2013), Docket # 1-1 ¶ 2.) One of

the robbers had three gold teeth and wore a brown jacket, and another wore a stocking mask

over braided hair. (Id.) The credit card taken during the robbery was used a few hours later at
a truck stop in Illinois. (Id.) The victims were able to identify several of the robbers, including

Turner, who was wearing a brown jacket, from the truck stop’s surveillance video. (Id.)

       Turner, who began serving a sentence in Missouri while the crime was still being

investigated, filed a request for speedy disposition pursuant to the Interstate Agreement on

Detainers (IAD) on October 29, 2009. (Id. ¶ 3.) At a trial held in March 2010, the jury

acquitted Turner on two counts and failed to reach a verdict on the remaining counts,

resulting in a mistrial on those counts. (Id.) At a second trial on June 23, 2010, a jury convicted

Turner of two counts of armed robbery with threat of force, possession of a firearm by a felon,

and theft of moveable property. (Judgment of Conviction, Docket # 16-1.)

       The Wisconsin Court of Appeals affirmed Turner’s judgment of conviction in a written

decision dated March 28, 2013. (Docket # 1-1.) Turner’s petition for review with the

Wisconsin Supreme Court was denied on August 1, 2013. (Docket # 16-6.) Turner later filed

a motion for postconviction relief under Wis. Stat. § 974.06 (Docket # 16-7), and then

amended the motion (Docket # 16-13). The circuit court denied the amended motion and the

court of appeals affirmed. (Docket # 16-18.) Turner’s petition for review with the Wisconsin

Supreme Court was denied on June 15, 2016. (Docket # 16-20.)

       In his habeas petition in this court, Turner raised four grounds for relief: (1) violation

of his right to self-representation; (2) violation of his right to present a defense; (3) ineffective

assistance of trial counsel; and (4) ineffective assistance of appellate counsel. (Docket # 1 at

6–10.) I granted Respondent’s motion to dismiss Ground Two and part of Ground Three as

procedurally defaulted, but allowed Turner to proceed on Ground One (violation of the right

to self-representation); claim one of Ground Three (ineffective assistance of trial counsel for

failure to file a motion to dismiss charges based on a violation of the IAD); and Ground Four



                                                 2
(ineffective assistance of appellate counsel). (Docket # 23.) Turner filed his brief in support of

his petition on January 8, 2019 (Docket # 37) and the Respondent filed his brief on March

22, 2019 (Docket # 40). According to the scheduling order in this case, Turner had fifteen

days to file a reply brief. (Docket # 30.) That deadline has now passed without a reply from

Turner, so I proceed to resolve the claims.

                                 STANDARD OF REVIEW

       Turner’s petition is governed by the Antiterrorism and Effective Death Penalty Act

(“AEDPA”). Under AEDPA, a writ of habeas corpus may be granted if the state court

decision on the merits of the petitioner’s claim (1) was “contrary to, or involved an

unreasonable application of, clearly established Federal law, as determined by the Supreme

Court of the United States,” 28 U.S.C. § 2254(d)(1); or (2) “was based on an unreasonable

determination of the facts in light of the evidence presented in the State court proceeding,” 28

U.S.C. § 2254(d)(2).

       A state court’s decision is “contrary to . . . clearly established Federal law as established

by the United States Supreme Court” if it is “substantially different from relevant [Supreme

Court] precedent.” Washington v. Smith, 219 F.3d 620, 628 (7th Cir. 2000) (quoting Williams

v. Taylor, 529 U.S. 362, 405 (2000)). The court of appeals for this circuit recognized the narrow

application of the “contrary to” clause:

       [U]nder the “contrary to” clause of § 2254(d)(1), [a court] could grant a writ of
       habeas corpus . . . where the state court applied a rule that contradicts the
       governing law as expounded in Supreme Court cases or where the state court
       confronts facts materially indistinguishable from a Supreme Court case and
       nevertheless arrives at a different result.

Washington, 219 F.3d at 628. The court further explained that the “unreasonable application

of” clause was broader and “allows a federal habeas court to grant habeas relief whenever the



                                                3
state court ‘unreasonably applied [a clearly established] principle to the facts of the prisoner’s

case.’” Id. (quoting Williams, 529 U.S. at 413).

       To be unreasonable, a state court ruling must be more than simply “erroneous” and

perhaps more than “clearly erroneous.” Hennon v. Cooper, 109 F.3d 330, 334 (7th Cir. 1997).

Under the “unreasonableness” standard, a state court’s decision will stand “if it is one of

several equally plausible outcomes.” Hall v. Washington, 106 F.3d 742, 748–49 (7th Cir. 1997).

In Morgan v. Krenke, the court explained that:

       Unreasonableness is judged by an objective standard, and under the
       “unreasonable application” clause, “a federal habeas court may not issue the
       writ simply because that court concludes in its independent judgment that the
       relevant state-court decision applied clearly established federal law erroneously
       or incorrectly. Rather, that application must also be unreasonable.”

232 F.3d 562, 565–66 (7th Cir. 2000) (quoting Williams, 529 U.S. at 411), cert. denied, 532 U.S.

951 (2001). Accordingly, before a court may issue a writ of habeas corpus, it must determine

that the state court decision was both incorrect and unreasonable. Washington, 219 F.3d at

627.

                                          ANALYSIS

       1.      Ground One: Right to Self-Representation

       Turner argues that the circuit court’s refusal to allow him to represent himself violated

his right to self-representation under Faretta v. California, 422 U.S. 806 (1975). (Habeas

Petition, Docket # 1 at 7–8; Pet.’s Br., Docket # 37 at 21–44.) Faretta held that the right to

self-representation is implied in the Sixth Amendment. 422 U.S. at 819. This implicit right to

self-representation applies to defendants who are mentally competent, whose waiver of the

right to counsel is knowingly and intelligently made, and whose request to proceed pro se is




                                                 4
made clearly and unequivocally. See Freeman v. Pierce, 878 F.3d 580, 582 (7th Cir. 2017) (citing

Faretta, 422 U.S. at 835).

       In this case, Turner’s counsel withdrew after the first trial ended in a mistrial, and

substitute counsel could not be found in time for the scheduled date of the second trial on

April 19, 2010. (Docket # 29-3 at 3.) On April 6, 2010, with just two weeks remaining before

the second trial, the court informed Turner that the trial could proceed on April 19th only if

Turner represented himself; otherwise, the trial would be rescheduled and substitute counsel

found. (Id. at 7–8.) Turner stated that he was not willing to waive his right to a trial within

180 days. (Id. at 8.) When the court asked Turner to clarify if he was asking to represent

himself, Turner replied, “If that’s what it come down to basically.” (Id. at 8–9.) The court

engaged with Turner as follows:

       COURT: You would prefer to represent yourself and have the trial on April
       19th?

       TURNER: I said if that’s what it have to come down to.

       COURT: Well, it doesn’t have to come down to that.

       TURNER: Well, because this right here, the speedy trial, the statute of
       Wisconsin, it says that with the 90 days of a felony. 90 days right here says on
       971.10, it said 90 days to a speedy trial.

(Id. at 9.) The court confirmed that under the relevant statute, Wis. Stat. § 976.05, the State

was indeed required to bring Turner to trial within 180 days. (Id.) However, the court clarified

that either the first trial in March had satisfied that requirement, or there was good cause to

grant a continuance based on the late withdrawal of counsel, so there was no requirement

that another trial be held within the 180 days. (Id. at 9–11.) After further discussion, the court

again asked Turner what he wanted to do:

       TURNER: You’re saying what I want done?

                                                5
       COURT: Yes.

       TURNER: Go to trial.

       COURT: When?

       TURNER: Whenever it’s set for.

       COURT: Well, it’s currently set for jury selection on April 19th, is that what
       you’re asking me to do?

       TURNER: Yes, sir.

(Id. at 13.) The court asked Turner directly whether his sole reason for choosing to represent

himself was so that the trial could occur in April, and Turner replied, “I’m just ready to get it

over with.”

       COURT: So you’re asking to represent yourself just because you want this over
       with as soon as possible?

       TURNER: Just ready to get it done with.

       COURT: You would be willing to have a lawyer represent you if you could
       have that -- if that lawyer would agree to do it April 19th, starting on April 19th,
       is that right?

       TURNER: Yes, sir.

       COURT: So you don’t have a fundamental conflict, or you don’t have
       fundamental principles against having lawyers represent you?

       DEFENDANT: No, sir.

(Id. at 16–17.)

       In rendering its decision, the circuit court judge explained in detail that the

requirement under the IAD to bring Turner to trial within 180 days had already been satisfied.

(Id. at 18–22.) The judge then explained that Turner’s request to represent himself appeared

to be based on a mistaken belief that the IAD required that he be allowed to proceed to trial

on April 19th, when in reality the IAD had been satisfied by the first trial or, if not, there was

                                                6
good cause to extend the deadline due to the late withdrawal of counsel. (Id. at 22–23.)

Regarding competency, the judge noted that Turner admitted he had difficulty reading and

had only an eighth-grade education. (Id. at 23.) The judge explained that even highly

experienced attorneys had been unwilling to take on a case of this seriousness and complexity

two weeks before trial, so even though Turner might be competent to represent himself under

other circumstances, he would not be competent to represent himself on April 19th. (Id. at 23–

25.) Furthermore, the judge pointed out that Turner actually did want an attorney; he only

wanted to represent himself if it meant he could go to trial on April 19th. (Id. at 25.) The judge

concluded that he would adjourn the April 19th trial to allow time for new counsel to be

appointed for Turner. (Id. a 25–27.)

       The court of appeals upheld the denial of Turner’s request to represent himself.

(Docket # 1-1 ¶¶ 12–15.) The court cited Faretta as well as its Wisconsin companion case,

State v. Klessig, 211 Wis. 2d 194, 201–03, 564 N.W.2d 716 (1997). The court stated that, as the

constitutional right to counsel must be waived in a “knowing, voluntary, and intelligent

manner by a defendant who is competent to do so,” the right to self-representation must be

invoked “clearly and unequivocally” in conjunction with the waiver of the right to counsel.

(Id. ¶ 12 (citing Faretta, 422 U.S. at 835; Klessig, 211 Wis. 2d at 203–04; State v. Imani, 2010

WI 66, ¶ 19, 326 Wis. 2d 179, 786 N.W.2d 40 (defendant must validly waive right to counsel

in order to invoke right to self-representation)).) Regarding Turner’s case, the court stated:

       First, it was reasonable for the circuit court to construe Turner’s request for self-
       representation as being conditioned upon having the trial within 180 days.
       Once the court determined that the deadline was no longer required or feasible,
       the precondition for Turner’s request disappeared. Moreover, contrary to
       Turner’s apparent belief, the standard for competence to represent oneself at
       trial is not the same as the standard for competence to waive one’s right to
       testify. A competence evaluation for self-representation requires an
       examination of the skills necessary to exercise the right being waived. Given

                                                7
        Turner’s professed difficulty reading and limited education, we cannot
        conclude that the circuit court’s factual finding as to Turner’s lack of
        competence to prepare for a multiple-felony trial on short notice—a
        precondition of Turner’s waiver—was not clearly erroneous.

(Id. ¶ 15.)

        Turner argues that the court of appeals’ decision is contrary to or an unreasonable

application of Faretta for three reasons. First, Turner argues that in applying Klessig, the court

imposed a “deliberateness” requirement that is contrary to Faretta. (Docket # 37 at 28–30.)

There appears to be no basis for this argument, as the court of appeals does not mention any

deliberateness requirement. Second, Turner argues that the court arrived at a different

outcome than Faretta despite materially indistinguishable facts. (Id. at 30–33.) Not so. Faretta

is materially distinguishable in several important ways, including that the defendant in Faretta

requested to represent himself well before trial, made it clear that he wanted to represent

himself and he did not want a lawyer, and when his request was denied and counsel was

appointed, he requested to serve as co-counsel for himself and attempted to file motions on

his own behalf anyway. 422 U.S. at 807. By contrast, Turner made his request less than two

weeks before the scheduled trial and it was apparent that he did not want to represent himself

and actually did want a lawyer if one could be found by the trial date. All these factors make

this case materially distinguishable from Faretta.

        Finally, Turner argues that the court of appeals unreasonably applied Faretta to the

facts of the case because Turner knowingly and intelligently decided to proceed pro se and was

competent to choose self-representation (Docket # 37 at 33–39). Turner overlooks an

important point in the court of appeals’ reasoning: Turner’s desire to proceed pro se was based

entirely on the condition that the trial take place on April 19th; in other words, it was not a

clear and unequivocal request to proceed pro se. Without any clear and unequivocal request

                                                8
to represent himself, Turner had not invoked the right to self-representation. Thus, it was

reasonable under Faretta for the court of appeals to conclude that Turner’s right to self-

representation had not been violated. Indeed, Faretta is concerned with “whether a State may

constitutionally hale a person into its criminal courts and there force a lawyer upon him, even

when he insists that he wants to conduct his own defense.” 422 U.S. at 807. That did not

happen here. At no point was Turner forced to accept the unwanted assistance of counsel—

indeed, he clearly did want counsel.

       In sum, the court of appeals’ conclusion that Turner’s self-representation rights were

not violated is not contrary to or an unreasonable application of federal law. This is so even

if the court of appeals’ decision upholding the circuit court’s competency determination is in

tension with or contrary to Faretta, because the court of appeals reasonably upheld the circuit

court’s denial of Turner’s request to represent himself on other grounds as described above.

See Rhodes v. Dittmann, 783 F.3d 669, 675 (7th Cir. 2015) (“Section 2254(d) focuses on the

ultimate decision of the state court, not on parts of a written opinion that might in isolation

appear to be misguided but that in the end are not necessary to the outcome.”) Accordingly,

Turner is not entitled to habeas relief on this ground.

       2.      Ground Three: Ineffective Assistance of Trial Counsel

       Turner argues that trial counsel was ineffective for failing to file a motion to dismiss

the charges based on untimeliness under the IAD. (Docket # 37 at 47–50.)

       The clearly established Supreme Court precedent for ineffective assistance of counsel

is set forth in Strickland v. Washington, 466 U.S. 668 (1984). To establish ineffective assistance

of counsel, Turner must show both “that counsel’s performance was deficient” and “that the

deficient performance prejudiced the defense.” Id. at 687. To satisfy Strickland’s performance


                                                 9
prong, the defendant must identify “acts or omissions of counsel that could not be the result

of professional judgment.” United States ex rel. Thomas v. O’Leary, 856 F.2d 1011, 1015 (7th

Cir. 1988) (citing Strickland, 466 U.S. at 690). “The question is whether an attorney’s

representation amounted to incompetence under ‘prevailing professional norms,’ not whether

it deviated from best practices or most common custom.” Harrington v. Richter, 131 S. Ct. 770,

788 (2011) (quoting Strickland, 466 U.S. at 689). A reviewing court must seek to “evaluate the

conduct from counsel’s perspective at the time.” Strickland, 466 U.S. at 689. We “must indulge

a strong presumption that counsel’s conduct falls within a wide range of reasonable

professional assistance,” id., and “strategic choices made after thorough investigation of law

and facts relevant to plausible options are virtually unchallengeable,” id. at 690.

       To establish prejudice, it is “not enough for the defendant to show that his counsel’s

errors had some conceivable effect on the outcome of the [trial].” Hough v. Anderson, 272 F.3d

878, 891 (7th Cir. 2001). A petitioner must show “that there is a reasonable probability that,

but for counsel’s errors, the result of the [trial] would have been different.” Strickland, 466

U.S. at 694. This does not mean that the defendant must show that “counsel’s deficient

conduct more likely than not altered the outcome in the case.” Id. at 693. Rather, a

“reasonable probability is a probability sufficient to undermine confidence in the outcome.”

Id. at 694. Making this probability determination requires consideration of the totality of the

evidence before the jury. Id. at 695. A “verdict or conclusion only weakly supported by the

record is more likely to have been affected by errors than one with overwhelming record

support.” Id. at 696. Additionally, under Seventh Circuit precedent, a petitioner may

demonstrate that the cumulative effect of counsel’s individual acts or omissions was

substantial enough to meet Strickland’s prejudice test. Williams v. Washington, 59 F.3d 673, 682


                                               10
(7th Cir. 1995) (citing Montgomery v. Petersen, 846 F.2d 407, 412 (7th Cir. 1988); United States

ex rel. Kleba v. McGinnis, 796 F.2d 947, 958 (7th Cir. 1986)).

       A court deciding an ineffective assistance claim need not approach the inquiry “in the

same order or even . . . address both components of the inquiry if the defendant makes an

insufficient showing on one.” Id. at 697. “[A] court need not determine whether counsel’s

performance was deficient before examining the prejudice suffered by the defendant as a result

of the alleged deficiencies. The object of an ineffectiveness claim is not to grade counsel’s

performance. If it is easier to dispose of an ineffectiveness claim on the ground of lack of

sufficient prejudice, which we expect will often be so, that course should be followed. Courts

should strive to ensure that ineffectiveness claims not become so burdensome to defense

counsel that the entire criminal justice system suffers as a result.” Id.

       Citing Strickland, the court of appeals concluded that counsel did not provide

ineffective assistance by failing to move for dismissal based on violation of the IAD, because

there was no violation of the IAD. (Docket # 1-1 ¶¶ 4, 7–9.) The court explained that even if

the March 2010 trial had not satisfied the IAD, granting a continuance was well within the

discretion of the circuit court. (Id. ¶ 9.) Indeed, by the time counsel for Turner’s second trial

had been appointed, the circuit court had already determined at the April 6, 2010 hearing that

the first trial satisfied the IAD, and that even if it had not, there were grounds for granting a

continuance. (Docket # 29-3 at 18–25.) At a hearing on Turner’s postconviction motion,

counsel confirmed that his own analysis had led him to conclude that there was no IAD

violation, and he had also been aware of the court’s decision to that effect at the April 6

hearing. (Docket # 29-8 at 3–6.) It was clear that any motion to dismiss on that basis would

have been denied, and “[f]ailure to raise a losing argument or pursue a losing motion . . . does


                                                11
not constitute ineffective assistance.” Perez v. United States, 286 F. App'x 328 (7th Cir. 2008)

(citing Whitehead v. Cowan, 263 F.3d 708, 731 (7th Cir. 2001); United States v. Jackson, 103 F.3d

561, 575 (7th Cir. 1996)). Therefore, the court of appeals’ decision was not contrary to or an

unreasonable application of Strickland.

       Turner argues briefly that AEDPA deference does not apply to this claim because the

state court did not address the deficient performance prong. (Docket # 37 at 50.) This is not

quite right. The court of appeals did not specify which prong of Strickland it applied, but either

way, its conclusion was not contrary to or an unreasonable application of Strickland. Failure

to make a motion that is certain to be denied is neither deficient nor prejudicial. See Carter v.

Douma, 796 F.3d 726, 735 (7th Cir. 2015) (performance not deficient for failing to make a

futile objection); Martin v. Evans, 384 F.3d 848, 852 (7th Cir. 2004) (where underlying claim

is meritless, there is no reasonable probability of a different outcome absent the failure to raise

it).

       Because the court of appeals’ decision that Turner was not denied the effective

assistance of counsel was not contrary to or an unreasonable application of Strickland, Turner

is not entitled to habeas relief on this claim.

       3.      Ground Four: Ineffective Assistance of Appellate Counsel

       Finally, Turner claims that he was denied his right to the effective assistance of counsel

on direct appeal. (Docket # 1 at 10.) Turner faults his appellate counsel for not objecting to

testimony that was barred at the first trial but used at the second trial, and for failing to

challenge certain statements in the state’s closing arguments. (Docket # 1 at 10.) The

Respondent argues that Turner waived this claim by not addressing it in his opening brief.

(Docket # 40 at 37.) Indeed, Turner’s opening brief does not address ineffective assistance of


                                                  12
appellate counsel, and Turner submitted no reply brief. Although the court must construe pro

se filings liberally, Coulter v. Gramley, 93 F.3d 394, 397 (7th Cir. 1996), there is no filing on this

issue to construe. I must therefore deem Turner’s Ground Four claim abandoned. See Wilson

v. Giesen, 956 F.2d 738, 741 (7th Cir. 1992) (pro se prisoner waived argument on appeal by

failing to raise it until the reply brief); Egert v. Conn. Gen. Life Ins. Co., 900 F.2d 1032, 1035 (7th

Cir. 1990) (argument waived if not raised in opening brief).

                                          CONCLUSION

       To obtain habeas relief, Turner must show that the state court’s decision was contrary

to or an unreasonable application of federal law. The state court’s determination that Turner’s

right of self-representation was not violated was not contrary to or an unreasonable

interpretation of Faretta because Turner did not clearly and unequivocally waive the right to

counsel. The determination that trial counsel was not ineffective for failing to raise a motion

based on the IAD was not unreasonable under Strickland, because the argument was a losing

one. Turner’s other claims have been dismissed or abandoned. Because Turner’s petition does

not present any basis for relief under 28 U.S.C. § 2254, the petition will be denied and this

case dismissed.

                            CERTIFICATE OF APPEALABILITY

       According to Rule 11(a) of the Rules Governing § 2254 Cases, the court must issue or

deny a certificate of appealability “when it enters a final order adverse to the applicant.” A

certificate of appealability may issue “only if the applicant has made a substantial showing of

the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make a substantial showing

of the denial of a constitutional right, the petitioner must demonstrate that “reasonable jurists

could debate whether (or, for that matter, agree that) the petition should have been resolved


                                                  13
in a different manner or that the issues presented were ‘adequate to deserve encouragement

to proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (quoting Barefoot v. Estelle,

463 U.S. 880, 893, and n.4).

       Jurists of reason would not find it debatable that Turner is not entitled to habeas relief.

Thus, I will deny Turner a certificate of appealability. Of course, Turner retains the right to

seek a certificate of appealability from the Court of Appeals pursuant to Rule 22(b) of the

Federal Rules of Appellate Procedure.

                                           ORDER

       NOW, THEREFORE, IT IS ORDERED that Turner’s petition for a writ of habeas

corpus (Docket # 1) is DENIED;

       IT IS FURTHER ORDERED that a certificate of appealability shall not issue;

       IT IS FURTHER ORDERED that this action be and hereby is DISMISSED;

       IT IS FURTHER ORDERED that the Clerk of Court enter judgment accordingly.



       Dated at Milwaukee, Wisconsin this 29th day of August, 2019.



                                                    BY THE COURT:

                                                    s/Nancy Joseph____________
                                                    NANCY JOSEPH
                                                    United States Magistrate Judge




                                               14
